The Honorable Mike Everett State Senator 412 Broadway Marked Tree, AR 72365
Dear Senator Everett:
This is in response to your request for an opinion on whether a circuit clerk is obligated to refuse to file a deed that is not prepared by a lawyer for the reason that it amounts to the unauthorized practice of law.
You reference A.C.A. § 16-22-211, which prohibits corporations or voluntary associations from engaging in the practice of law. You also mentioned a 1955 case, and I am assuming that you are referring to Gaylor v. Gaylor, 224 Ark. 644, 275 S.W.2d 644
(1955). In Gaylor, the court held that a deed prepared in violation of the prohibition against the unauthorized practice of law is not void.1 As was pointed out in Gaylor, supra,
the legislation regulating the practice of law only penalizes those engaged in the unlawful practice. The court in Gaylor was referring to sections 16-22-211 and -212.
In my opinion, it can reasonably be concluded that a deed prepared by one who is engaged in the unauthorized practice of law is not void. It is my opinion, therefore, that the circuit clerk is not obligated to refuse to file a deed not prepared by a lawyer.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:DDM cyh
1 See also, Smith v. National Cashflow Sys., Inc.,309 Ark. 101, 827 S.W.2d 146 (1992) (holding that a just debt is not extinguished or invalidated because one was engaged in the unauthorized practice of law).